Title: From George Washington to Major General William Heath, 5 May 1778
From: Washington, George
To: Heath, William


                    
                        Dear Sir
                        Head Quarters Valley Forge May 5th 1778
                    
                    Notwithstanding the immense advantages which we shall derive from the acknowledgement of our Independency by, and our late alliance with the Court of France, yet much remains to be done to extricate ourselves intirely from our oppressors. even taking it for granted that the Enemy, from the situation of European Affairs, cannot be further reinforced, their remaining Strength, if Collected and properly directed, is formidable. The Congress, sensible of this, have wisely determined not to relax in their Preperations for War, and have earnestly recommended it to every State to compleat their Quota’s of Continental Troops, and to hold their Militia ready for Service. I cannot account for a late Maneuvre of the Enemy, in any other manner, than by supposing they are about making some change in the disposition of their Forces. They have lately sent near two hundred sail of light transports from Philadelphia. If they evacuate Rhode Island & carry the Troops from thence to New York, the Brigades upon the North River should be reinforced by their Recruits as speedily as possible, and if the troops are brought from Rhode Island to Philadelphia this Army will in like Manner stand in need of Assistance. I therefore must again request  you to forward the Recruits, Draughts, furloughed Men, and those recovered from hospitals, to the North River, with as much Expedition as possible. The commanding officer there will detain those belonging to the regiments stationed there, and forward the remainder to this Army. I have never yet heard what number of Men were raised or to be raised by the state of Massachusets, in addition to those in the Field, and as it will very much assist me in forming a plan of operations, to be made acquainted with this circumstance, I shall be glad to be informed in your Next.
                    I had a letter a few days ago from the Board of War, in which they desire to know whether you had ever been able to do any thing more towards the exchange, between Brig: Genl Thompson and Brig: Genl Hamilton. If you cannot succeed in that, they desire you to feel the Pulse of the two other Brigadiers, for either of which, we would willingly exchange Genl Thompson. The foreigners have thought themselves partially treated by Genl Howe, in regard to exchange, and if you were to propose the Matter to the foreign Brigadiers, and either of them should incline to it, perhaps Genl Howe would accede, rather than give umbrage. I am Dear Sir Your most obdt Servt
                    
                        Go: Washington
                    
                    
                        P.S. As the ballance of Officers is much against us, in the case of Prisoners, and may long remain so, unless we can effect exchanges between ours with the Enemy, and those of Genl Burgoyne, I must request you will take Occasion to inform the latter on their application, or indeed without it, that we shall readily consent on our part to their releasment for our officers of the same rank, If there should be any Number, who wish this to take place they had better write at the same time to Genl Howe, or Commanding Officer at Philadelphia, & you will send me a list of their ranks and Names, that a like number who have been longest in Confinement may be directed in return, if their request is complied with.
                    
                